       Case 2:18-cr-00026-JHS Document 43 Filed 12/12/19 Page 1 of 1
        Case 2:18-cr-00026-JHS Document 42 Filed 12/11/19 Page 1 of 4



                       IN THE USITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PE1''NSYLVANIA


UNITED STATES OF AMERICA


               v.                                         CRIMINAL NUMBERS:              18-26-01
                                                                                         19-417-01

JUSTIN DAVID MAY


                                               ORDER


       AND NOW, this //-15:,. day of /)f:U-..,,.,B,1/!., 20 f(   , upon consideration of the Defendant's
Unopposed Motion to Consolidate Cases, it is hereby ORDERED that the motion is

GRANTED; and it is hereby further ORDERED that the Indictment in Criminal Number 18-26

is hereby consolidated with the Indictment in Criminal Number 19-417 before the Honorable

Joel H. Slomsky for sentencing and judgment.

                                                 BY THE COURT:




                                                 Senior United States District       ourt Judge
